Citation Nr: 0926510	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-07 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 1, 1950, rating decision that denied service 
connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active military service from August 1945 to 
November 1948 and from April 1951 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The Veteran testified during a videoconference hearing before 
the undersigned Veterans Law Judge in June 2009; a transcript 
of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the Veteran's representative raised the 
issue of whether there was clear and unmistakable error in a 
July 26, 1949, rating decision that denied service connection 
for pulmonary tuberculosis during the June 2009 hearing.  
This issue is referred to the RO for further development and 
adjudication.


FINDINGS OF FACT

1.  In an unappealed rating decision dated on November 1, 
1950, the RO denied service connection for pulmonary 
tuberculosis.

2.  The record does not establish that the correct facts, as 
they were known at the time, were not before the RO or that 
the RO incorrectly applied the statutory or regulatory 
provisions at the time such that the outcome of the claim 
would have been manifestly different but for the error.




CONCLUSION OF LAW

The November 1, 1950, rating decision denying service 
connection for pulmonary tuberculosis was not clearly and 
unmistakably erroneous and is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable to claims of CUE, as the determination is one 
solely of law, and the matter is determined on the basis of 
the record as it existed at the time of the decision in 
issue.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Law and Regulations

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2008).  The essence of 
a claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  See 
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  See Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 94 (1996); 
Fugo, 6 Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.

The Court has held that a rating decision does not remain 
"pending and unadjudicated" because VA failed to 
"sympathetically read" an original claim.  See Nelson v. 
Principi, 18 Vet. App. 407 (2004).  The Court has also held 
that a breach of a duty to assist cannot form the basis for a 
claim of CUE.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (failure to fulfill 
duty to assist cannot be basis for CUE even when medical 
record that RO erroneously failed to obtain later formed 
basis for award of service connection when RO obtained 
record).

In Cook v. Principi, 353 F.3d 937 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) also held that a breach of a duty to assist 
cannot constitute CUE.  The Federal Circuit, citing Caffrey, 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact and that 
an incomplete record, factually correct in all other 
respects, is not CUE.  The Federal Circuit has held that 
"where an RO renders a decision on a Veteran's claim for 
benefits but fails to address one of the claims, that 
decision is final as to all claims; the RO's failure to 
address the implied claim 'is properly challenged through a 
[clear and unmistakable error] motion,' not a direct 
appeal."  See DeShotel v. Nicholson, 457 F.3d 1258 (2006) 
(quoting Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005)).

In February 2004, the Veteran's representative filed a claim 
indicating that the November 1, 1950, rating decision denying 
service connection for pulmonary tuberculosis constituted 
clear and unmistakable error.

VA regulations applicable at the time of the November 1, 
1950, rating decision included:

Service-connection connotes many factors.  In general and 
fundamentally it means establishment of the incurrence of 
injury or disease or aggravation of a pre-existing injury or 
disease resulting in disability coincidentally with the 
period of active military or naval service.  This may be 
accomplished by the presentation of affirmative facts showing 
the inception or aggravation of an injury or disease during 
active service or through the operation of statutory or 
regulatory presumptions.  Determinations as to service-
connection, in general, should be based on review of the 
entire evidence of record in the individual case with due 
consideration extended to the defined and consistently 
applied policy of the Veterans' Administration to administer 
the law under a broad and liberal interpretation consistent 
with the facts shown in each case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service-connection, such 
doubt will be resolved in favor of the veteran.  Particular 
consideration should be accorded combat duty and other 
hardships of service.  See 38 C.F.R. § 3.63(a) (November 1, 
1948) (now 38 C.F.R. § 3.303(a)).

Service connection may be granted for any disease properly 
diagnosed after discharge from war or peacetime service when 
all the evidence, including lay evidence and all evidence 
pertinent to the circumstances of service, establishes under 
the usual rules including resolution of reasonable doubt in 
the claimant's favor that the disease was incurred in 
service.  The 1-year presumptive period is not intended to 
limit service-connection in cases involving initial diagnosis 
at a later date when warranted by the evidence.  The 
presumptive provisions of the law and regulations are 
intended as liberalizations applicable when the evidence 
would not warrant service-connection without their aid, and 
should in no instance be applied restrictively when direct 
service-connection is warranted.  See VAR 1078 (January 26, 
1949) (now 38 C.F.R. § 3.303(d)).

Under Veterans Regulation 1 (a), part I, paragraph 1 (c), a 
chronic or tropical disease becoming manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from active wartime service or within 1 year after the date 
prior to which a disability must have been incurred as 
provided in Veterans Regulation 1 (a), whichever is earlier, 
will be considered as having been incurred in service when 
the conditions specified in Veterans Regulation 1 (a), part 
I, paragraph 1 (c), are met.  

The factual basis may be established by medical evidence, 
competent lay evidence, or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the 1-year period; and lay evidence should 
not merely contain conclusions based on opinion, but describe 
the material and relevant facts as to the veteran's 
disability observed during such period.  Where there is 
affirmative evidence to show that a chronic disorder is due 
to an intercurrent disease or injury suffered between the 
date of separation from active service and the onset of the 
chronic disorder, service-connection under this paragraph 
will not be accorded. 

When service-connection is established, subsequent 
manifestations of the same chronic disease, unless clearly 
attributable to intercurrent causes, at no matter how remote 
a date, are service-connected.  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of cases, or any 
cough, in service will permit service-connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut entity at some later 
date.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, not merely isolated 
findings or diagnosis including the word "chronic".  When 
the etiological identity is perfect, as leprosy, 
tuberculosis, syphilis, etc., there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in the opinion of the adjudicating 
agency, adequately supported, then there may be reason to 
require some showing of continuity after discharge to support 
the claim.  Hospital confirmation of such diagnoses made 
after discharge from service is not routinely required; 
however, the veteran may well be held at the regional office, 
hospital, or center for recheck on the following day, 
particularly for recheck of blood pressure, urinalysis, and 
further laboratory procedures, if in order.  When 
hospitalization is required, it should not be longer than 
absolutely necessary for confirmation of the diagnosis. 

See VAR 1080(A) (January 26, 1949) (now 38 C.F.R. 
§§ 3.303(b), 3.307(a)(3)).

The service-connection of chronic diseases under Veterans 
Regulation 1 (a), part I, paragraph 1 (c), pursuant to Public 
No. 2, 73d Congress, is restricted to certain diseases, 
including active tuberculosis.  See VAR 1086(A) (January 26, 
1949 and August 31, 1950) (now 38 C.F.R. § 3.309(a)).

For the purposes of determining the existence of a 
compensable degree of active tuberculosis within 1 year of 
discharge, or the date prior to which a disability must have 
been incurred as provided in Veterans Regulation 1 (a), 
whichever is earlier, active pulmonary tuberculosis 
diagnosticated by approved methods during the second year 
will be held to have pre-existed the diagnosis 6 months in 
minimal (incipient) cases; 9 months in moderately advanced 
cases; and 12 months in far advanced cases.  See VAR 1086(C) 
(January 26, 1949 and August 31, 1950) (now 38 C.F.R. § 
3.307(a)).

On June 23, 1950, Congress passed a law amending Veterans' 
regulations and establishing a further presumption of service 
connection for active pulmonary tuberculosis.  The amendment 
states that active pulmonary tuberculosis developing a 10 per 
centum degree of disability or more within three years from 
the date of separation from active service, shall, in the 
absence of affirmative evidence to the contrary, be deemed to 
have been incurred in or aggravated by active service.  See 
Pub. L. No. 81-573, Chapter 352.  

Factual Background

In a May 1949 claim, the Veteran indicated that he had chest 
trouble in November 1948.  He reported that a chest X-ray was 
performed prior to discharge from service and that he was 
advised by the physician in charge that he had a chest 
condition.  He indicated that a letter was sent to the Public 
Health Department in his state of residence several months 
after discharge. 

In a July 26, 1949, rating decision, the RO, following a 
review of the evidence of record at that time, denied the 
Veteran's claim for service connection for pulmonary 
tuberculosis.  It was noted that service records were 
negative for disease or injury.  A November 1948 
photofluorographic chest examination was negative.  An April 
1949 X-ray report from Division of Tuberculosis Control was 
noted to reveal minimal pulmonary tuberculosis, question of 
activity.  In view of the data contained in clinical records 
of the service department, the RO ruled that direct service 
connection for pulmonary tuberculosis was not indicated.  It 
was further held that since the degree of advancement of 
pulmonary tuberculosis was described as minimal, since 
activity was questioned and subject to recheck and tests, and 
since two years had elapsed since the termination of active 
war-time service, presumptive service connection for 
pulmonary tuberculosis was not established.  It was noted 
that the Veteran was rated 1945 Schedule Class 9.

In September 1950, the Veteran submitted a statement from a 
private physician as well as another claim for entitlement to 
service connection for pulmonary tuberculosis.

In a November 1, 1950, rating decision, the RO, noted that it 
had jurisdiction over the Veteran's reopened claim.  However, 
following a review of the evidence of record at that time, 
the RO denied the Veteran's claim for service connection for 
pulmonary tuberculosis, as minimal tubercular pulmonary 
condition was shown but not activity within 3 year period 
from July 25, 1947.  In a November 1950 notice letter that 
accompanied the rating decision, the RO indicated the 
determination that the Veteran's respiratory condition was 
not shown by the evidence of record to have been incurred in 
or aggravated by his active service.  It was further noted 
that the previous disallowance of his claim based upon this 
condition was therefore confirmed and continued under the 
provisions of Public Law 573, 81st Congress.

Evidence existing at the time of the unappealed November 1, 
1950, rating decision, consists of an in-service 
photofluorographic chest examination dated on November 8, 
1948; letters dated in December 1948 and March 1949 from the 
Department of the Navy; an April 1949 statement from a Chief 
Medical Officer from VA; a June 1949 statement from F.A.M., 
M.D. of Division of Tuberculosis Control; a private medical 
opinion statement dated in August 1950 from J. M. M., M.D.; 
statements from the Veteran; an October 1950 statement from a 
VA Chief Medical Officer; service personnel records; and 
service treatment records received in July 1949.

Service treatment records were associated with the file in 
July 1949.  An August 1945 service enlistment examination 
report showed normal respiratory system findings.  A November 
1948 service discharge examination report also showed normal 
respiratory system findings.  A photofluorographic chest x-
ray was noted to be negative.  An in-service 
photofluorographic chest examination dated on November 8, 
1948, was included in the record and showed negative results. 

Letters dated in December 1948 and March 1949 from the 
Department of the Navy, Bureau of Medicine and Surgery, 
detailed that a photofluorogram taken in October 1948 of the 
Veteran was found on review to have x-ray findings of 
possible clinical significance.  It was noted that there was 
a suspicious shadow in the left 2nd anterior intercostal 
space.  

In an April 1949 statement, L.A.N., M.D., a Chief Medical 
Officer from VA, informed the Veteran that results from his 
recent chest X-ray taken through the R.I. State Department of 
Health were forwarded to his personal physician.  The medical 
officer indicated that the Veteran could visit the Veterans 
Administration Office to receive an explanation of any 
benefits to which he might be entitled.  

In a June 1949 statement from F.A.M., M.D. of Division of 
Tuberculosis Control, the physician discussed the findings of 
an April 12, 1949 X-ray.  Physical examination of the chest 
was negative.  There was a small area of soft infiltration in 
the second interspace on the left, otherwise lung fields were 
clear.  The physician listed a diagnosis of minimal pulmonary 
tuberculosis, question of activity.  He recommended rest, 
sputum examinations, and recheck in three months. 

In an August 1950 statement, the Veteran's private physician, 
J.M.M., M.D., certified that the Veteran had been in under 
his care for about two years or more.  The physician 
indicated that the Veteran complained of being tired and 
losing weight early in 1949.  An April 12, 1949 X-ray of the 
chest showed minimum tuberculosis, question of activity.  The 
physician further reported that X-rays were repeated in April 
1949, July 1949, August 1949, and October 1949 with diagnosis 
of minimum pulmonary tuberculosis, probably quiescent or 
inactive.  Sputum examinations in 1949 were noted to be 
negative.  The physician indicated that the Veteran was kept 
out of work for one year due to the results of the April 1949 
X-ray report.  He also noted that the Veteran was now working 
as a time-clerk in a tool company.  The physician opined that 
the Veteran's pulmonary condition probably originated during 
his military service, as his April 1949 X-ray was taken only 
a few months after his discharge.  

An October 1950 statement from a VA physician or chief 
medical officer from X-ray Division, identified as M.H., M.D, 
was included in the record.  It was noted that films taken at 
State TB Control in Providence, R.I. were available from 
April 1949 to August 1950.  The first film of April 12, 1949 
was noted to show an area of density measuring approximately 
2.8 x 1.2 centimeters located in the left upper lobe at the 
level of the second interspace anteriorly.  The trachea was 
noted to be deviated slightly to the left and the density in 
the left upper lobe appears relatively fibrotic but the 
question of activity would require serial studies of x-ray, 
sputum examinations, and other clinical studies.  The 
physician indicated that it would be probably be classified 
as tuberculosis, minimal, activity to be determined - 
probably quiescent.  Repeat studies were noted to be taken in 
July 1949 and October 1949 and show the same findings.  The 
films of April 1950 and August 1950 were noted to show small 
calcifications within the nodule which were not previously 
observed, indicating that a healing process took place in 
this period of time.  The physician indicated that this 
probably now represents a tuberculosis infiltration-minimal, 
left upper lobe-probably arrested.  

As noted above, in February 2004, the Veteran's 
representative filed a claim indicating that the November 1, 
1950, rating decision denying service connection for 
pulmonary tuberculosis constituted clear and unmistakable 
error.  It was alleged that the Veteran fulfilled the 
requirements of 38 C.F.R. §§ 3.303 and 3.304 in order to 
establish service connection for his pulmonary tuberculosis.  
The representative argued that treatment in service was 
verified in an October 1948 X-ray, a current diagnosis was 
provided in a June 1949 statement from the Department of 
Tuberculosis, and a nexus to military service was provided in 
a September 1950 private medical opinion.  He noted that 
service connection for pulmonary tuberculosis was denied on a 
presumptive basis in the November 1950 rating decision.  He 
further indicated that the September 1950 private medical 
opinion was never addressed and no rationale was ever given 
as to why service connection could not be established on a 
direct basis pursuant to 38 C.F.R. §§ 3.303 and 3.304.

In August 2004, the RO sent a request for an advisory opinion 
to the Director of Compensation and Pension Service.  It was 
noted that in accordance with M21-1, Part IV, Ch. 7.04, the 
case was being referred for an advisory opinion regarding a 
pending claim for CUE with a November 1950 rating decision 
which denied service connection for tuberculosis.  In an 
October 2004 memo, the Director of Compensation and Pension 
Service referred the matter to the Under Secretary for 
Health-Patient Care Services.  In turn, that organization 
procured a December 2004 VA medical opinion from a physician, 
T.D.N., M.D. and sent a January 2005 memorandum to the 
Director of Compensation and Pension Service.  In his 
December 2004 VA medical opinion, T.D.N., M.D., discussed his 
review of the Veteran's record and noted his belief that the 
Veteran was probably exposed to tuberculosis during military 
service between 1945 and 1948.  He noted that serial chest 
radiographs dated between October 1948 and July 1951 showed 
an area of abnormal fibrotic density in the left upper lobe.  
The physician noted that these abnormalities, known as 
"Simon foci", on x-ray are the breeding ground for much of 
the reactivation type pulmonary disease that is often 
experienced by these patients later in life.  However, he 
indicated that Simon foci are considered to be latent foci of 
tuberculosis, not active disease.  

In a February 2005 advisory opinion, the Director of 
Compensation and Pension Service indicated that clear and 
unmistakable errors could not be identified in the November 
1950 rating decision.  Retroactive service connection for 
pulmonary tuberculosis was noted not to be warranted, as the 
Veteran was infected during service but did not develop the 
disease during service or within the presumptive period. 

During the June 2009 hearing, the Veteran's representative 
asserted that the November 1950 rating decision contained 
very little analysis or rationale, citing that the rating 
decision was only a paragraph long.  He also stated that no 
VA examination was conducted at that time to assess whether 
the Veteran's diagnosed tuberculosis was caused by his 
military service as well as whether it was active or inactive 
at that time.  He contended that the RO did not use the 
regulations properly at that time when coming up with their 
determination.  He highlighted the RO used X-ray evidence 
from 1949 to obtain an examination and then to grant service 
connection effective from 2002.  

Analysis

In this case, the Board finds that most of the allegations 
advanced by the Veteran's representative amount to a dispute 
over how the evidence was evaluated or the weight of 
probative value attached to the evidence and cannot 
constitute a valid claim for CUE.  In the February 2004 claim 
and during the June 2009 hearing, the Veteran's 
representative argued that no rationale was ever given as to 
why service connection could not be established on a direct 
basis.  He further contended that no VA examination was 
conducted at the time of the November 1950 rating decision to 
assess whether the Veteran's diagnosed tuberculosis was 
caused by his military service as well as whether it was 
active or inactive at that time.  

The Board notes that the Veteran's representative is not, in 
fact, alleging that the correct facts as they were known at 
the time, were not before the adjudicator, but that the 
adjudicator did not give adequate reasons and bases for the 
decision.  Simply to allege CUE on the basis that previous 
adjudications improperly weighed and evaluated the evidence, 
or failed to apply the benefit-of-the-doubt doctrine, or 
failed to give reasons and bases, can never rise to the 
stringent definition of CUE.  "Broad-brush" allegations of 
"failure to follow the regulations" or "failure to give 
due process" are also insufficient.  See Fugo, 6 Vet. App. 
at 44.

As noted above, the Veteran's representative also contended 
that the September 1950 private medical opinion was never 
addressed.  The Board points out that an allegation that the 
RO did not consider a certain piece of evidence, by itself, 
is insufficient to properly plead CUE.  In Gonzales v. West, 
218 F. 3d. 1378, 1381 (Fed. Cir. 2000), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that 38 C.F.R. § 3.303(a) does not require that a rating 
decision discuss each piece of evidence, only that it 
consider all of the evidence.

Finally, it was asserted that the RO did not use the 
regulations properly when making their November 1950 
determination.  Based upon the evidence existing at the time 
of the unappealed November 1, 1950, rating decision, the 
Board finds the record does not establish that the correct 
facts, as they were known at the time, were not before the 
RO.  There is also no indication that the RO incorrectly 
applied the statutory or regulatory provisions extant at that 
time such that the outcome of the claim would have been 
manifestly different but for the error.  Consequently, the 
Board finds no clear and unmistakable error in the November 
1, 1950, rating decision denying service connection for 
pulmonary tuberculosis.  

As a final matter, the Board notes that the RO sought an 
advisory opinion from the Director of Compensation and 
Pension Service in August 2004.  In an October 2004 memo, the 
Director referred the matter to the Under Secretary for 
Health-Patient Care Services.  In turn, that organization 
procured a December 2004 VA medical opinion from a physician, 
T.D.N., M.D. and sent a January 2005 memorandum to the 
Director of Compensation and Pension Service.  Thereafter, 
the Director issued a February 2005 advisory opinion 
concerning this matter.  The December 2004 VA medical opinion 
and the February 2005 advisory opinion from the Director of 
Compensation and Pension Service, while summarized above, 
carry no probative weight in the adjudication of this matter.  
The Board recognizes that the VA Adjudication Procedure 
Manual, M21-1 (now classified as the VA Adjudication 
Procedure Manual and Manual Rewrite (MR21-1 MR)) authorizes 
the RO to request advisory opinions.  However, the February 
2005 advisory opinion is based extensively on the findings of 
the December 2004 medical opinion.  As noted above, 
determinations concerning CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Hence, in this case, the opinions of December 2004 
and February 2005 carry no weight in adjudicating this claim, 
and will not be considered at this time.

For all the foregoing reasons, the claim for CUE in the 
November 1, 1950, rating decision must be denied.


ORDER

A November 1, 1950, rating decision denying service 
connection for pulmonary tuberculosis was not clearly and 
unmistakably erroneous; the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


